Citation Nr: 1610478	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  08-39 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active military service from September 1981 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Anchorage, Alaska.  

In December 2014, the Board remanded this issue for the issuance of a statement of the case.  Thereafter, the Veteran perfected this issue for appeal.  

The Veteran appeared at a videoconference hearing at the RO in December 2015.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of his December 2015 hearing, the Veteran, in addition to testifying that he had been diagnosed in service with hypertension, also indicated that he was submitting evidence of which would support his claim of being diagnosed with hypertension in service.  Records referred to included records dated between 1981 and 2001.  

The documents to which the Veteran made reference to at the time of his hearing have not been associated with the current record that the Board has before it on appeal.  These documents may be pertinent to the claim and additional effort to obtain them and associate them with the current record is necessary.  

Additional private treatment records dated in 2016 were submitted by the Veteran which include notations of hypertension.

Given the above, the matter must be remanded for additional development, to include obtaining the identified records, and forwarding the case to the September 2014 VA examiner for preparation of an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all treatment records referenced by the Veteran at the time of his December 2015 videoconference hearing.  

2.  Refer the case, to include the entire record, to the September 2014 VA examiner  or a suitable substitute.  Following a review of record, to include all medical evidence submitted since the December 2015 hearing, , the examiner is to requested to render the following opinions:  

Does the Veteran currently have hypertension or did he have hypertension at any time since May 2014? 

If so, is it at least as likely as not (50 percent probability or greater) that any current hypertension is related to his period of service?  When rendering this opinion, the examiner is to address any additional evidence submitted by the Veteran since the December 2015 hearing. 

Complete detailed rationale must be provided for each opinion that is given.  

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

